Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-17 have been submitted for examination 
Claims 1, 13, 14, 15, 16, 17, 2, 3, 4, 5, 8, 10, 11, 12 have been rejected.
Claims 6, 7, 9 have been objected to.
Objection
The title “METHOD AND CHECKING UNIT FOR CHECKING DATA IN A STORAGE UNIT OR A SYSTEM ON A CHIP” is objected to.
Examiner strongly encourages changing CHECKING UNIT to MONITORING UNIT in both the title and the summary of the invention.
Claim 15 depends out of independent claim 13
Claim 15 recites “The processing unit as recited in claim 13”
Claim 13 recites “A monitoring unit for checking”
Correction is strongly suggested to reflect in claim 15 “The monitoring Unit as recited in claim 13”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims partially recite “in each instance”, Examiner cannot define what an instance is neither from claim language nor from the specification. This stains the claims with ambiguity. Claim language has to be well defined to avoid indefiniteness. Correction is strongly suggested. 
Claims 1, 13, 17 contain the language “may be” this is a relative term which renders the claim indefinite.  Correction is strongly encouraged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 13, 14, 15, 16, 17, 2, 3, 4, 5, 8, 10, 11, 12 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Trezise United States Patent Application 2015/0278017 herein after T.
In regard to claims 1, 13, 14, 15, 16, 17
T discloses a method for checking data in a storage unit of a system on a chip, a monitoring unit (ECC LOGIC 112), which may be activated or deactivated by the system on a chip (Paragraph 20), being implemented in the system on a chip, the method comprising the following steps: storing, by the monitoring unit when the monitoring unit is activated, error correction codes for executing error correction methods, in the storage unit (Paragraph 18), such that, for a predefined number of data blocks of the storage unit, in each instance, a data block including an associated error correction code is stored; addressing,(Paragraph 12) by the monitoring unit when access to respective data in the storage unit is intended to take place, the respective data and an associated error correction code; and checking, by the monitoring unit, the addressed data prior to the access, using the addressed error correction code, and correcting, by the monitoring unit, the addressed data when required.(Paragraph 18)
In regard to claim 2
T discloses the method as recited in claim 1, wherein to address the respective data, the monitoring unit translates an expected physical address into an actual physical address. (Paragraph 34)
In regard to claim 3

In regard to claim 4
T discloses the method as recited in claim 2, wherein the expected physical address is translated into the actual physical address as a function of the predefined number of data blocks, for which, in each instance, the data block having the associated error correction code is stored, as a function of a physical memory address of the associated error correction code, and as a function of a size of a data block. (Paragraph 39)
In regard to claim 5
T discloses the method as recited in claim 1, wherein the predefined number of data blocks, for which, in each instance, the data block having the associated error correction code is stored, is a power of two. (Paragraph 33) 8 is 2 to the power 3
In regard to claim 8
T discloses the method as recited in claim 1, wherein the monitoring unit includes a code unit, which generates the error correction codes for the predefined numbers of data blocks with reference to physical addresses of the data blocks. (Paragraph 39)
In regard to claim 10
T discloses the method as recited in claim 1, wherein the monitoring unit further includes a buffer memory and/or uses a portion of a buffer memory of the system on a chip. (Paragraph 16)
In regard to claim 11

In regard to claim 12
T discloses the method as recited in claim 1, wherein the system on a chip is used in a vehicle. (Paragraph 14)

Allowable Subject Matter
Claims 6, 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                              Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/A.R./
/Amine Riad/
Primary Examiner